DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dave Nicholson on April 26, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A computer-implemented method comprising:
receiving a request to enhance one or more frames of a streaming video file;
receiving a lower-resolution frame of the video to be at least partially enhanced using a trained neural network; 
performing object recognition on the lower-resolution frame to determine a proper subset of the lower-resolution frame to enhance;
enhancing the proper subset of the lower-resolution frame using the trained neural network according to the request by:
wherein a proper subset is a set less than a whole set,
upscaling at least the proper subset of the received frame using bilinear upsampling, and
combining the upscaled proper subset of the received image and residual value to generate an enhanced frame; and
outputting the enhanced frame.
2.	(Original) The computer-implemented method of claim 1, wherein the trained neural network is a convolutional neural network.
3.	(Original) The computer-implemented method of claim 1, wherein performing object recognition on the lower-resolution frame to determine a proper subset of the lower-resolution image to enhance comprises recognizing one or more of a visage, objects, and edges of objects of the frame.

4.	(Currently Amended) A computer-implemented method comprising:
receiving a request to enhance one or more images of a video file;
receiving a lower-resolution image of the video to be at least partially enhanced using a trained neural network; 
enhancing the lower-resolution image using the trained neural network according to the request by applying the trained neural network on the lower-resolution image by:
a proper subset of the received image and at least one corresponding image portion of a previously generated higher resolution image in the video file, wherein a proper subset is a set less than a whole set,
upscaling the received image using bilinear upsampling, and
combining the upscaled received image and residual value to generate an enhanced image; and 
outputting the enhanced image.
5.	(Original) The computer-implemented method of claim 4, wherein the trained neural network is a convolutional neural network.
6.	(Currently Amended) The computer-implemented method of claim 4, further comprising: 
performing object recognition on the lower-resolution image to determinethe proper subset of the lower-resolution image to enhance.
7.	(Original) The computer-implemented method of claim 4, wherein video file is received over a lower bandwidth connection.
8.	(Original) The computer-implemented method of claim 4, determining the neural network to perform at least a portion of enhancing the lower-resolution image by using one or more of: object recognition, bandwidth available, processing power available, power, an acceptable latency, locality information for the image and/or destination viewer, lighting information for the image, and screen resolution.
9.	(Original) The computer-implemented method of claim 4, interlace the output enhanced image with one more non-enhanced images to produce a higher-quality output video.
10.	(Previously Presented) The computer-implemented method of claim 9, further comprising:
enhancing at least a portion of a different image of the video file using a different neural network
11.	(Original) The computer-implemented method of claim 4, wherein the received image has encoded information noting which areas of the image to enhance.
12.	(Original) The computer-implemented method of claim 4, wherein the received image has encoded information noting the image is to be enhanced.
13.	(Original) The computer-implemented method of claim 4, wherein the request includes at least one of a location of the trained neural network to use, a location of the video file, a desired resolution, and an indication of which images to enhance.
14.	(Original) The computer-implemented method of claim 4, further comprising:
training the trained neural network using a Pareto front of parameters using an iterative process of:
evaluating a model for the neural network to measure performance,
tracking Pareto parameters that provide desired performance for the model,
adding gradient values to at least some of the non-Pareto parameters to generate mutated parameters, and
re-evaluating the model using the Pareto parameters, the mutated parameters, and the non-mutated, non-Pareto parameters.
15.	(Currently Amended) A system comprising:
storage for a video file; 
an image enhancement service implemented by one or more electronic devices, the image enhancement service including instructions that upon execution cause the image enhancement service to:
receive a request to enhance one or more images of a video file,
receive a lower-resolution image of the video to be at least partially enhanced using a trained neural network,
enhance the lower-resolution image using the trained neural network according to the request by applying the trained neural network on the lower-resolution image to:
a proper subset of the received image and at least one corresponding image portion of a previously generated higher resolution image in the video file, wherein a proper subset is a set less than a whole set,
upscale the received image using bilinear upsampling, and
combine the upscaled received image and residual value to generate an enhanced image, and 
output the enhanced image. 
16.	(Original) The system of claim 15, wherein the trained neural network is a convolutional neural network.
17.	(Currently Amended) The system of claim 15, wherein the image enhancement service is to perform object recognition on the lower-resolution image to determine the proper subset of the lower-resolution image to enhance.
18.	(Original) The system of claim 15, wherein the image enhancement service is to merge the output enhanced image with one more non-enhanced images to produce a higher-quality output video.
19.	(Original) The system of claim 15, wherein video file is received over a lower bandwidth connection.
20.	(Original) The system of claim 15, wherein the image enhancement service is to determine the neural network to perform at least a portion of enhancing the lower-resolution image by using one or more of: object recognition, bandwidth available, processing power available, power, an acceptable latency, locality information for the image and/or destination viewer, lighting information for the image, and screen resolution.


Allowable Subject Matter

Claims  XXX are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed XX/XX/XXXX, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272 7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647